Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154462(66)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  LARRY ELVIN,                                                                                              Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 154462
  v                                                                 COA: 326563; 326566
                                                                    Lapeer CC: 11-044707-NM
  KARL GUBERT, DVM,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on November 15, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 23, 2016
                                                                               Clerk